NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
SERVICE REMINDER LLC,
Plaintiff-Appellant, 4
V.
VOLKSWAGEN GROUP OF AMERICA, INC., _
Defendan,t-Appellee.
2012-1139 '
Appeal from the United States District C0urt for the
Eastern District of Michigan in case no. 10-CV-12201,
Judge Denise Page Hood.
ON MOTION
ORDER
Service Reminder LLC moves for an extension of time
to file its initial brief.
Volkswagen Group of America, Inc. recently filed a
motion to dismiss Service Rerr1inder’s appeal Accord-
ingly, the briefing schedule is stayed pending disposition
of the motion to dismiss. See Fed. Cir. R. 31(c).

SERVICE REMINDER V. VOLKSWAGEN
Accordingly,
IT ls ORDERED THAT:
The motion is m00t.
2
FoR THE COURT
mm 0 2 2012 /s/ Jan Horbaly
Date J an Horbaly
cc: Jean-Marc Zimmerman, Esq.
Michae1 J. Lennon, Esq.
Clerk
F
U.S. COURT  FOR
Tl-!E FEDERAL ClHCUlT
s23
l"|AR 512 ZU1Z
JAN HORBALY
CLERK